      Case 3:10-cr-00012-DHB-BKE Document 171 Filed 01/25/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                          t.'
                               DUBLIN DIVISION            h\-


                                                                     m\ j1 25 A S-
                                             X
UNITED STATES OF AMERICA

         V.
                                            'k
                                                                   vL^t.
                                                       CR 310-012 S-j. ..
                                                                           \J-   nv   ^ .
                                             k

                                             k
NOEL ARNOLD




                                       ORDER




         On December 8, 2020, Defendant Noel Arnold filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1) (A) claiming to

have a medical condition that makes him a more serious health risk

in     the     present    circumstances     of   the   COVID-19          pandemic.          The

Government opposes the motion.

         The     compassionate      release      provision         of      18    U.S.C.      §

3582(c) (1)(A)       provides      a   narrow     path     for       a     defendant        in

\\                                                            //
     extraordinary       and   compelling   circumstances            to    leave      prison

early.         In consideration of a compassionate release motion, the

Court is constrained to follow the applicable policy statements

issued by the United States Sentencing Commission.                         See 18 U.S.C.

§ 3582(c) (1) (A) .       The existing policy statement, U.S.S.G. § 1B1.13,

provides that in addition to the existence of extraordinary and

compelling reasons, the defendan L must not present a danger to the

safety of any other person or the community.                       Application Note 1
    Case 3:10-cr-00012-DHB-BKE Document 171 Filed 01/25/21 Page 2 of 4




lists    three   specific   examples   of   extraordinary      and   compelling

reasons to consider reduction of a defendant's sentence under §

3582(c)(1)(A): (1) a serious medical condition; (2) advanced age;

                                                     1
and (3) family circumstances. Id. n.l(A)-(C).

        Defendant's   motion   possibly implicates the first category.
                                                         \\
The Sentencing Commission has clarified that a                serious physical



1
 The application note also provides a catch-all category: "As
determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason
other than, or in combination with," the aforementioned three
categories. Id. n.l(D). Defendant argues that the First Step Act
of 2018 invalidated that portion of the catch-all provision
requiring a recommendation from the BOP Director. He contends the
Court can now assess any circumstances to determine whether
extraordinary and compelling reasons exist.      While Defendant's
contention in this regard is not without support, this Court
concludes that the policy statement of the United States Sentencing
Commission remains an appropriate and valid statement of policy,
which this Court must follow.   See 28 U.S.C. § 944(t) .   Indeed, §
3582(c)(1)(A) as amended by the FSA still requires courts to abide
by policy statements issued by the Sentencing Commission. See 18
U.S.C. § 3582(c)(1)(A). Accordingly, this Court will not consider
circumstances outside of the specific examples of extraordinary
and compelling reasons to afford relief.      Accord, e.g., United
States V. Winner, 464 F. Supp. 3d 1375 (S.D. Ga. 2020); United
States V. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12, 2019)
("If the policy statement needs tweaking in light of Section 603(b)
[of the First Step Act], that tweaking must be accomplished by the
[Sentencing] Commission, not by the courts."); United States v.
Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019); United States v.
Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019) ; United States
V. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019) ; United States
V. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019); United States v.
Shields, 2019 WL 2359231 (N.D. Calif. June 4, 2019) (stating that
there is no "authority for the proposition that the Court may
disregard guidance provided by the Sentencing Commission where it
appears that such guidance has not kept pace with statutory
amendments") .



                                       2
   Case 3:10-cr-00012-DHB-BKE Document 171 Filed 01/25/21 Page 3 of 4



                         //
or medical condition           "substantially diminishes the ability of the

defendant     to    provide         self-care          within   the   environment        of     a

correctional facility and [is one] from which                           he or she is not

                              //                                                    In this
expected to recover.                 U.S.S.G. § 1B1.13,           n.l(A)(ii).

case, Defendant submits that his hypertension, in conjunction with

COVID-19 should he contract it, satisfy this criteria.

                                                                                    w           n
        Hypertension is listed by the CDC as a condition that                           might

                                               \\ at   an   increased    risk for       severe
place    a   person   with         COVID-19

illness. n     See Centers for Disease Control, People with Certain

Medical Conditions^ available at https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited on January 20, 2021).                          However, at

this point, the Court cannot conclude that the "might" category

qualifies      an     illness         as      sufficiently        serious    to     warrant

compassionate release in and of itself.                         Notably, the Government

has submitted Defendant's inmate medical records, which show that

other than hand surgery and recent elevated blood pressure, for

which he has been placed on medication. Defendant, who is only 44-

years old, has had no significant medical issues in the last year.

(See generally Gov't Resp. in Opp'n,                        Doc. No. 165, Ex. A.)             In

short. Defendant has not established extraordinary and compelling

reasons justifying his release.

        Further, prior to ordering release, the Court must consider

the sentencing factors of 18 U.S.C. § 3553(a).                           See 18 U.S.C. §


                                                3
      Case 3:10-cr-00012-DHB-BKE Document 171 Filed 01/25/21 Page 4 of 4




3582(c) (1) (A) .     In Defendant's case, these factors weigh against

his release in light of the nature and circumstances of his offense

(armed bank robbery) and his significant criminal history.                           Also,

even with good time credit. Defendant has seven years remaining on

his    sentence;     early    termination       of     his   sentence      would   fail    to

reflect the seriousness of the offense, promote respect for the

law,     provide     just    punishment,        or    afford    adequate     deterrence.

Finally, given the specific facts of Defendant's crime, the Court

cannot     conclude    that    he   is    not    a    danger    to   the    community      as

required by U.S.S.G. § 1B1.13.              Thus, the Court would not exercise

its    discretion     to    release      Defendant       even   if   he    qualified      for

release under the compassionate release provision.

        Upon   the   foregoing.       Defendant's        motion      for   compassionate

release (doc. no. 160) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this                           day of January,

2021.




                                                     UNITED ST^ffES DISTRICT JUDi




                                            4
